                Case 2:19-cv-00572-RSL Document 99 Filed 11/16/20 Page 1 of 3



 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 6

 7
      CUREVO, INC.,
                                                                  NO. C19-0572RSL
 8
                             Plaintiff,

 9
                     v.                                           ORDER GRANTING PLAINTIFF’S
                                                                  MOTION TO AMEND
10
      SENYON TEDDY CHOE,

11
                             Defendant.

12

13
            This matter comes before the Court on “Plaintiff Curevo, Inc.’s Motion for Leave to File
14

15   Amended Complaint.” Dkt. # 82. In April 2019, plaintiff filed this lawsuit seeking judicial

16   declarations that (1) Washington law, rather than California law, governs the interpretation and
17   application of the a service agreement between plaintiff and defendant Senyon Teddy Choe and
18
     (2) under Washington law, Choe was properly classified as an independent contractor and was
19
     not plaintiff’s employee. Dkt. # 1 at ¶ 2. Plaintiff’s jurisdictional allegations included the
20
     assertions that Choe was a resident of South Korea and that he had threatened to bring breach of
21

22   contract and wrongful termination claims against Curevo under California law claiming damages

23   far in excess of $75,000. Dkt. # 1 at ¶¶ 6-7.1
24

25          1
              Choe’s demand letter suggested that his damages included the loss of wages, benefits, and
26   options to purchase 229,167 shares of Curevo’s common stock at a purchase price of one dollar ($1.00),
     that he suffered emotional distress, and that he would seek an award of punitive damages. Dkt. # 1 at ¶ 7.
27
     ORDER GRANTING PLAINTIFF’S
28   MOTION TO AMEND - 1
              Case 2:19-cv-00572-RSL Document 99 Filed 11/16/20 Page 2 of 3



 1          Seventeen months after the complaint was filed, defendant moved to dismiss plaintiff’s
 2   claim for declaratory relief for lack of subject matter jurisdiction. Dkt. # 81. Defendant argues
 3
     that an allegation of residency is insufficient to establish diversity of citizenship and that choice
 4
     of law and independent contractor status determinations have no pecuniary value because they
 5

 6   would not, standing alone, resolve defendant’s wrongful termination claim. Plaintiff opposed the

 7   motion to dismiss (Dkt. # 83) and filed this motion to amend the complaint to clarify that
 8   defendant is a citizen of South Korea and to seek a declaration that it is not liable for wrongful
 9
     discharge in violation of public policy under Washington law (Dkt. # 82).
10
            Having reviewed the various submissions of the parties, the Court finds that amendment
11
     is appropriate. A fair reading of the original complaint makes clear that plaintiff was seeking two
12

13   discrete determinations that would invalidate defendant’s threatened counterclaims and that

14   those counterclaims were valued in excess of $75,000. That plaintiff did not appreciate the need
15   to amend its jurisdictional allegations before defendant filed its motion to dismiss is not
16
     surprising given the fair and reasonable inferences arising from the original allegations. Nor is
17
     there any surprise or unfairness in allowing plaintiff to allege the undisputed fact of defendant’s
18
     citizenship or to expressly state what was already implicit: that the goal of this litigation is to
19

20   preclude a wrongful termination claim under California law.

21

22          For all of the foregoing reasons, plaintiff’s motion to amend (Dkt. # 82) is GRANTED.
23
     Plaintiff shall, within seven days of the date of this Order, file and serve an amended complaint
24
     for declaratory relief in essentially the form of Dkt. # 82-1. Defendant’s motion to dismiss (Dkt.
25
     # 81) is DENIED as moot.
26

27
     ORDER GRANTING PLAINTIFF’S
28   MOTION TO AMEND - 2
            Case 2:19-cv-00572-RSL Document 99 Filed 11/16/20 Page 3 of 3



 1        Dated this 16th day of November, 2020.
 2

 3                                        Robert S. Lasnik
                                          United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING PLAINTIFF’S
28   MOTION TO AMEND - 3
